DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to response filed on 12/7/2021.  This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both claims claim, “for each of the plurality of software code items, loading respective control data which is indicative of the optimized time-dependent allocation of computational resources to the at least two test hardware instances of the plurality of test hardware instances when performing an integrity test of the respective software code item, each of the at least two test hardware instances of the plurality of 
  	Claims 2-9, 11-15 and 17-21, are rejected for being dependent on rejected claims 1 and 16.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing ou
t and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims, “optimizing a time-dependent allocation of computational resources to at least two test hardware instances of a plurality of test hardware instances based on a figure of merit subject optimized time-dependent allocation allocating different time durations for execution to different integrity tests;
for each of the plurality of software code items, loading respecting control data which is indicative of the optimized time-dependent allocation of computational resources to the at least two test hardware instances of the plurality of test hardware instances when performing an integrity test of the respective software code item, each of the at least two test hardware instances of the plurality of test hardware instances providing a different amount of the time dependent allocation of computational resources;
based on the control data, triggering the at least two test hardware instances to perform the integrity tests of the plurality of software code items in a time-parallelized manner;”
However the current limitations are unclear to the examiner.  The specification states, 
“Control data is used by a server to determine a timing schedule for the integrity tests.  The timing schedule is used to perform the integrity tests in a time-parallelized manner.  The server implements logic which enables, based on the control data, to optimize the timing schedule with respect to certain figures of merit – such as usage of computational resources, etc. – and in view of certain constraints – such as dependencies and a maximum load of the test hardware.  The server can provide the timing schedule to the server 102 to trigger the performing of the integrity tests in accordance with the timing schedule” (page 8, paragraph 1). 
“The control data is loaded.  The control data is indicative of the time-dependent allocation of computational resources when performing the integrity test of the SW code items.  Control data may predict the computational resources required to perform the integrity tests.  Optionally, the control data may be indicative of additional information relevant to the integrity tests” (page 15, paragraph 2).
timing schedule is determined.  The timing schedule is determined based on the control data.  For example, the timing schedule may be determine such that the maximum load of the computational resources of the test hardware is not exceeded by the integral resource allocation derived from the control data.  This may involve arranging some of the integrity tests in a time-serialized manner, while other integrity tests may be performed in a time-parallelized manner” (page 15, paragraph 4).
“Based on the control data it is possible to predict an optimized time arrangement of the integrity tests which uses the available computational resources in an efficient manner by reducing overhead and idle times.  The time parallelization is determined based on the control data” (page 14, paragraphs 1-2)  Also see paragraph 4.
Therefore the optimized time-dependent allocation is determined based on the control data.  The figure of merit is part of the control data.  Control data is used to determine the timing schedule, the timing schedule is used to perform the integrity tests in a time-parallelized manner.  However as claimed, there seems to be a separate optimization step based on a figure of merit that is not part of the control data. The control data is used to perform the optimization, it is not indicative of the optimization.  Currently the above limitations as claimed are unclear to the examiner and are rejected for this reason. 
Claims 2-9, 11-15 and 17-21, are rejected for being dependent on rejected claims 1 and 16.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both claims claim, “optimizing a time-dependent allocation of computational resources to at least two test hardware instances of a plurality of test hardware the optimized time-dependent allocation allocating different time durations for execution to different integrity tests;…………
Based on the control data, triggering the at least two hardware instances to perform the integrity tests of the plurality of software code items in a time-parallelized manner;”.  
Currently these limitations are unclear to the examiner.  The optimization step states that the optimized time-dependent allocation allocating different time durations for execution to different integrity tests, therefor the at least two test hardware instances are being executed at different times are not being executed in parallel.  However the other claimed limitation claims “triggering the at least two hardware instances to perform the integrity tests of the plurality of software code items in a time-parallelized manner”.  Therefore it is unclear to the examiner if the two test hardware instances are being executed serially at different time durations or in parallel.  
Claims 2-9, 11-15 and 17-21, are rejected for being dependent on rejected claims 1 and 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 11-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Moorathi et al. (WO 2013/078269).

As per claim 1 (Amended), Moorathi et al. teaches the invention as claimed including,  “A method, comprising:
 dividing a software code package into a plurality of software code items based at least in part on dependencies associated with integrity test of the plurality of software code items;”
For assembling code and or file for subsequent testing, the engine can analyze the files being captured to separate out (Splitting) the assembly, loading, and processing of the files into a binary image based on different execution classes, test case grouping etc.  The separated files, code (split code), and groups can then be processed in parallel to increase the speed of execution.  The engine can further examine the code to execute, and the test cases defined in the test suite to identify test executions sharing common dependencies and separate those from test executions without that dependency for further parallel execution opportunities.  Historical information on prior builds and testing can be used to apply heuristic learning to improve its analysis, based at least in part on prior executions (page 13, lines 16-28).
“optimizing a time-dependent allocation of computational resources to at least two hardware instances of a plurality of test hardware instances based on a figure of merit subject to the depencies associated with the integrity tests of the plurality software code items, the optimized time-dependent allocation allocating different time durations for execution to different integrity tests;
The engine can further examine the code to execute, and the test cases defined in the test suite to identify test executions sharing common dependencies (figure of merit subject to dependencies) and separate those from test executions without that dependency for further parallel execution opportunities. (page 13, lines 16-28).  An analysis component is configured to automatically determine what elements of a build or test suite can be run serially, versus elements that can be executed in parallel (time dependent control data) (page 3, lines 4-12).  Therefore if elements of a build or test suite care to be run serially then the examiner interprets them to be run at different time durations and not in parallel.  Moorathi et al further teaches, a placement allocator component can be configure to partition any test or validation tasks into a plurality of execution instances.  The placement allocator can be configured to define a distribution of a plurality of execution tasks.  The placement allocation is configure to maximize parallelism (optimize time dependency by figure of merit) of the executions of the plurality of execution tasks, while meeting any pricing constraints and any deadline constraints (figure of merit, deadline teaches different tests can have different time durations/deadlines) defined by the user (page 27, lines 22-30). Placement allocator can also request the resources necessary to execute the plurality of execution tasks. The partitioning of the test suite into execution tasks and any determined distributions can be communicated to an instance manager configured to reserve compute resources from, a cloud provider (page 28, lines 1-10).
 “for each one of a plurality of software code items, loading respective control data which is indicative of [[a]] the optimized time-dependent allocation of computational resources to the at least two test hardware instances of the plurality of test hardware instances when performing an integrity test of the respective software code item each of the at least two test hardware instances of the plurality of test hardware instances providing a different amount of time-dependent allocation of computational resources; and”
Moorathi et al. teaches a code change is received.  The code change defines an event that triggers build and execution tasks for a test suit associated with the code change (page 3, lines 18-20).  Also see page 20, lines 5-7, and page 25, lines 3-7.  An analysis component configured to automatically determine (control data) what elements of a build or test suite can be run serially versus elements that can be executed in parallel (time dependent control data) (page 3, lines 4-12).  A test suit is registered.  The test suit defines the source code the customer wishes to test and any test cases to be executed to validate the source code (page 26, lines 4-6).  Also see page 13, lines 16-28).
A placement allocator component can be configure to partition any test or validation tasks into a plurality of execution instances.  The placement allocator can be configured to define a distribution of a plurality of execution tasks.  The placement allocation is configure to maximized parallelism of the executions of the plurality of execution tasks, while meeting any pricing constraints and any deadline constraints defined by the user (time dependent allocation control data) (page 27, lines 22-30).  Placement allocator can also be configured to define a distribution of the plurality of execution tasks.  The placement allocator is configured to maximize parallelism of the execution of the plurality of execution tasks, while meeting any pricing constraints and any deadline constraints.  For example the placement allocator can capture pricing and availability information for compute resources (time a resource is available) (page 27, lines 20-30).  Also see page 28, lines 1-10.  The system can be configured to continuously analyze the execution of the test suite to determine if further resources are required.  Further resources may be required to meet a customer specified deadline (page 28, lines 11-14).  Therefore different amounts a resources effect time execution time of an instance.  Also see page 28, lines 15-21.

the at least two test hardware instances 
The code change defines an event that triggers build and execution tasks for a test suit associated with the code change (page 3, lines 18-20).  A placement allocator component can be configure to partition any test or validation tasks into a plurality of execution instances.  The placement allocator can be configured to define a distribution of a plurality of execution tasks.  The placement allocation is configure to maximized parallelism of the executions of the plurality of execution tasks, while meeting any pricing constraints and any deadline constraints defined by the user (page 27, lines 22-30). Placement allocator can also request the resources necessary (control data) to execute the plurality of execution tasks. The partitioning of the test suite into execution tasks and any determined distributions can be communicated to an instance manage configured to reserve compute resources from, a cloud provider (page 28, lines 1-10).  Also see page 33, lines 6-14.  The plurality of execution instances can be generated as virtual machines on the compute environment.  Scheduling and distribution can be include polling of exiting virtual machines (VMs) and assignment of already running VMs, and can further include starting new VM resources as necessary (page 28, 15-21).

	“monitoring allocation of the computational resources of the test hardware while performing the integrity test;
	comparing the monitored allocation with the allocation of the computational resources indicated by the control data; and 
	modifying the control data based on comparing.”
	The analysis by the engine can include analysis of historical information on prior builds and testing.  In one embodiment, the engine is configured to apply heuristic learning to improve its analysis, based at least in part on prior execution (page 12, line 25-28).  Historical information can be used to refine automate analysis by the engine and can be used to optimize parallelization (page 15, lines 1-4).  The execution controller is configured to send the web service gross resource statistics such as: test name and network, I/O memory, and CPU usage.  These resource usage statistics can be collected and analyzed by the web service to improve resource allocation and placement for subsequent testing (page 24, lines 12-19).  
Dependency analysis can provide information regarding dependencies of specific tests.  The tests can be grouped for parallel execution.  Historical execution information can identify execution instances that do not share any resources, and do not contend for resources during execution.  Such executions can be partitioned on that basis.  Course groups are farther partitioned.  Provisioned virtual machines can be assigned the partitioned plurality of executions instances to maximize the parallel execution of those instances (page 34, lines 1-7).  Also see page 34, lines 16-27.  Therefore if the control data is used to optimize parallelization and to request the resources necessary to execute a plurality of execution tasks and historical information is used to further refine the automate analysis system to further optimize/improve resource allocation/parallelization (control data) by monitoring resource usage statistics (historic control data) to use in subsequent testing, the examiner interprets the monitored resource statistics as the control data that was previous allocated and is now historic control data that will be used to generate new control data by comparing all historic control data using heuristic learning to determine a new (modified) control data for the subsequent testing.

As per claim 2, Moorathi et al. further teaches, “The method of claim 1, wherein the control data is further indicative of dependencies between the integrity tests of the plurality of software code items.”
Dependency analysis can provide information regarding dependencies of specific tests.  The tests can be grouped for parallel execution.  Historical execution information can identify 
As per claim 3, Moorathi et al.. further teaches, “The method of claim 2, wherein the dependencies are associated with the integrity test of a first software code item being dependent on the integrity test of a second software code item .”
The processor is configured to determine the capability for parallel execution for the compute tasks with any grouping based on serial of the plurality of execution instances.  The process is configured to generate a coarse schedule for the execution of the plurality of execution instances responsive to the determination of execution dependencies.  The coarse schedule defines at least a plurality of compute tasks having dependencies that require serial execution.  A fine schedule is further generated within the plurality of tasks requiring serial execution (page 4, lines 26 – page 5, lines 1-12).  Also see page 13, lines 16-28.
As per claim 4, Moorathi et al. further teaches, “The method of claim 2, further comprising:
loading a software code package; and”
Moorathi et al. teaches a code change is received.  The code change defines an event that triggers build and execution tasks for a test suit associated with the code change (page 3, lines 18-20).  Also see page 20, lines 5-7, and page 25, lines 3-7.

For assembling code and or file for subsequent testing, the engine can analyze the files being captured to separate out the assembly, loading, and processing of the files into a binary image based on different execution classes, test case grouping etc.  The separated files, code, and groups can then be process in parallel to increase the speed of execution.  The engine can further examine the code to execute, and the test cases defined in the test suite to identify test executions sharing common dependencies and separate those from test executions without that dependency for further parallel execution opportunities.  Historical information on prior builds and testing can be used to apply heuristic learning to improve its analysis, based at least in part on prior executions (page 13, lines 16-28).
As per claim 5, Moorathi et al. further teaches, “The method of claim 4, further comprising:
obtaining the software code package from Continuous Integration of a software engineering project.”
Moorathi et al. teaches the implementation of continuous integration (page 1, lines 18 – page 2, lines 1-3.  Also see page 2, lines 5-15, page 3, lines 18-20, page 20, lines 5-7, and page 25, lines 3-7.

As per claim 9, Moorathi et al. further teaches, “The method of claim 2, wherein the timing schedule is determined in a time-serialized manner for the integrity checks of at least two of the plurality of software code items based on the dependencies .”

Moorathi et al. further teaches for assembling code and or file for subsequent testing, the engine can analyze the files being captured to separate out the assembly, loading, and processing of the files into a binary image based on different execution classes, test case grouping etc.  The separated files, code, and groups can then be process in parallel to increase the speed of execution.  The engine can further examine the code to execute, and the test cases defined in the test suite to identify test executions sharing common dependencies and separate those from test executions without that dependency for further parallel execution opportunities.  Historical information on prior builds and testing can be used to apply heuristic learning to improve its analysis, based at least in part on prior executions (page 13, lines 16-28).  An analysis component configured to automatically determine (control data) what elements of a build or test suite can be run serially versus elements that can be executed in parallel (time dependent control data) (page 3, lines 4-12).

As per claim 11(Amended), Moorathi et al. further teaches, “The method of claim 1, wherein said the modifying comprises application of machine-learning techniques.”
The analysis by the engine can include analysis of historical information of prior builds and testing.  In one embodiment, the engine is configured to apply heuristic learning to improve its analysis, based at least in part on prior executions (page 13, lines 25-28).  Also see page 24, lines 12-19, page 34, lines 1-7 and page 34, lines 16-27.

As per claim 12, Moorathi et al. further teaches, “The method of claim [[10]] 1, further comprising:
detecting a change in the plurality of software code items  when compared to a previous integrity test, wherein the control data is modified based on the detected change.”
Moorathi et al. teaches a code change is received.  The code change defines an event that triggers build and execution tasks for a test suit associated with the code change (page 3, lines 18-20).  Also see page 20, lines 5-7, and page 25, lines 3-7.  
Moorathi et al. further teaches historical information can be used to refine automate analysis by the engine and can be used to optimize parallelization (page 15, lines 1-4).  The execution controller is configured to send the web service gross resource statistics such as: test name and network, I/O memory, and CPU usage.  These resource usage statistics can be collected and analyzed by the web service to improve resource allocation and placement for subsequent testing (page 24, lines 12-19). Dependency analysis can provide information regarding dependencies of specific tests.  The tests can be grouped for parallel execution.  Historical execution information can identify execution instances that do not share any resources, and do not contend for resources during execution.  Such executions can be partitioned on that basis.  Course groups are farther partitioned.  Provisioned virtual machines 

As per claim 13, Moorathi et al. further teaches, “The method of  claim 1, wherein the computational resources are selected from 
memory;
storage;
networking capabilities; and
processing power of the test hardware.”
Placement allocator can also request the resources necessary to execute the plurality of execution tasks. The partitioning of the test suite into execution tasks and any determined distributions can be communicated to an instance manage configured to reserve compute resources from, a cloud provider (page 28, lines 1-10).
Historical information can be used to refine automate analysis by the engine and can be used to optimize parallelization (page 15, lines 1-4).  The execution controller is configured to send the web service gross resource statistics such as: test name and network, I/O memory, and CPU usage.  These resource usage statistics can be collected and analyzed by the web service to improve resource allocation and placement for subsequent testing (page 24, lines 12-19).

As per claim 14 (Amended), Moorathi et al. further teaches, “The method of claim 1. further comprising:
of a software engineering project.”
See page 14, lines 23-31.

As per claim 15, Moorathi et al. further teaches, “The method of claim 1. further comprising:
automatically detecting a change of at least one of the software code items, wherein test hardware is triggered to perform the integrity tests in response to said-the detecting of the change.”	Moorathi et al. teaches a code change is received.  The code change defines an event that triggers build and execution tasks for a test suit associated with the code change (page 3, lines 18-20).  Also see page 20, lines 5-7, and page 25, lines 3-7.

As per clams 16-20, claims 16 -20 contain similar limitations to claims 1-5.  Therefore claims 16-20 are rejected for the same reasons as claims 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Moorathi et al. (WO 2013/078269) as applied to claim 1 above, and further in view of Dvorkin et al. (US 9,852,050 B2).

As per claim 6, Moorathi et al. further teaches, “The method claim 1, wherein the control data is further indicative of variances of the allocation of the computational resources when performing the integrity tests of the plurality of software code items.”

Moorathi et al. teaches the placement allocation is configure to maximized parallelism of the executions of the plurality of execution tasks, while meeting any pricing constraints and any deadline constraints defined by the user (page 27, lines 22-30). Placement allocator can also request the resources necessary (control data) to execute the plurality of execution tasks. The partitioning of the test suite into execution tasks and any determined distributions can be communicated to an instance manage configured to reserve compute resources from, a cloud provider (page 28, lines 1-10).  Also see page 33, lines 6-14.
However Moorathi et al. does not explicitly appear to teach “variances of the allocation”.
Dvorkin et al. teaches that it can be specified that in order to perform a test, the amount of memory must be greater than a particular amount (column 2, lines 64-66).  Requests can contain specifications that are concrete, while others may be non-concrete (vary) (column 3,lines 4-20).  Also see column 5,lines 9-31.  Therefore the resource requirements can have a variance of being a minimum value instead of an exact value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moorathi et al. and Lu et al. with Dvorkin et al. because all teach the execution of 

As per claim 7 (Amended), Moorathi et al. further teaches, “The method of  claim [[1]] 6 further comprising:
based on the control data determining a timing schedule for performing the integrity tests, the timing schedule being indicative of a timing of each integrity test.”
A placement allocator component can be configure to partition any test or validation tasks into a plurality of execution instances.  The placement allocator can be configured to define a distribution (control data) of a plurality of execution tasks.  The placement allocation is configured to maximized parallelism of the executions of the plurality of execution tasks, while meeting any pricing constraints and any deadline constraints (timing control data) defined by the user (page 27, lines 22-30).
Scheduling operations can be implemented together with the partitioning of tasks.  Operations associated with build and test execution for a test suite are partitioned based operations that can be executed in parallel.  Partition is based on dependency analysis (control data) of the test suite.  Coarse schedule can include determination of a schedule that meets any execution deadline  (page 34, lines 21 – page 35, lines 1-5).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Moorathi et al. (WO 2013/078269) and Dvorkin et al. (US 9,852,050 B2) as applied to claim 7 above and further in view of LU et al. (US 20110010691 A1).
As per claim 8, Moorathi et al. further teaches, “The method of claim 7, wherein the timing schedule is determined to satisfy a relationship between a predefined maximum load of 
A placement allocator component can be configure to partition any test or validation tasks into a plurality of execution instances.  The placement allocator can be configured to define a distribution of a plurality of execution tasks.  The placement allocation is configure to maximize parallelism of the executions of the plurality of execution tasks, while meeting any pricing constraints and any deadline constraints defined by the user (page 27, lines 22-30).
Placement allocator can also request the resources necessary to execute the plurality of execution tasks. The partitioning of the test suite into execution tasks and any determined distributions can be communicated to an instance manager configured to reserve compute resources from, a cloud provider (page 28, lines 1-10).
However Moorathi et al. does not explicitly appear to teach a maximum load.
Lu et al. teaches a determination is made if required resources are available to setup a computing environment as needed in all loaded setup scripts.  A determination can be made to determine if resources are available to run some tests in parallel but not enough to run all tests in parallel.  A computing environment to run some tests in parallel is created.  The test manager monitors conclusion of tests and as the tests are concluded, resources are released to make room for remaining tests (0019).  Therefor there is a maximum amount of resources and Lu et al. teaches adjusting the scheduling accordingly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Moorathi et al. with Lu et al. because both teach the scheduling and execution of tests in parallel.  Moorathi et al. teaches constraints such as pricing (for resources) and a deadline.  Lu et al. teaches that there is a maximum amount of resources and adjusting how many tests are run in parallel based on the reaching that maximum.  Resource constrains are well known to one of ordain skill in the art.  It would have been obvious to one of ordinary skill in the art for Jay et al. to have a maximum amount of resources instead of a pricing constraint.  

As per claim 21, Dvorkin et al. further teaches, “The method of claim 8, wherein the relationship is dimensioned based on variances.”
Dvorkin et al. teaches that it can be specified that in order to perform a test the amount of memory must be greater than a particular amount (column 2, lines 64-66).  Requests can contain specifications that are concrete, while others may be non-concrete (vary) (column 3,lines 4-20).  Also see column 5,lines 9-31.  Therefore the resource requirements can have a variance of being a minimum value instead of an exact value. 

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are moot due to amendment.  Please see above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARK A GOORAY/               Examiner, Art Unit 2199             

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199